                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



PHYLLIS D. SCOTT,                        Case No. CV 19-564-DMG (DFM)

          Plaintiff,                     Order Accepting Report and
                                         Recommendation of United States
             v.                          Magistrate Judge

HOUSING AND URBAN
DEVELOPMENT, et al.,

          Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
      IT IS THEREFORE ORDERED that Judgment be entered dismissing
this action without prejudice.



DATED: November 8, 2019                   ___________________________
                                          DOLLY M. GEE
                                          United States District Judge
